PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,509,422
Issue Date:   29 Nov 2016
Application No. 14/948,436
Filing or 371(c) Date: 23 Nov 2015
Attorney Docket No. 25013US03 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition to correct the name of inventor under 37 CFR 1.182, filed 11 May 2021, for the above-identified patent by way of a Certificate of Correction. 

The petition is DISMISSED.

The petition cannot be accepted because it does not contain the correct application number on the on the Certificate of Correction, Form PTO/SB/44. Specifically, the correct Application Number is – 14/948,986, however, PTO/SB/44 has incorrect Application Number 15/297,595.  Further, the petition has an incorrect patent number.  The Patent Number on the petition is 9,941,986, however, the correct Patent Number is 9,509,422.  Any request for reconsideration must include the correct application and patent numbers. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  As such, no correction can be made by way of a Certificate of Correction until an updated PTO/SB/44 and petition are submitted. 

Future correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  



/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)